IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. PD-1095-10


                        ALFREDO LEYVA PECINA, Appellant

                                              v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SECOND COURT OF APPEALS
                           TARRANT COUNTY

       A LCALA, J., filed a concurring opinion in which J OHNSON, J., joined.

                               CONCURRING OPINION

       Although I join the majority opinion’s determination that Supreme Court precedent

compels a conclusion that neither the Fifth nor the Sixth Amendments to the United States

Constitution was violated, I write separately to observe that a different outcome might result

under the Texas Constitution and state statutes. The Texas Code of Criminal Procedure

provides additional rights to appellant, Alfredo Leyva Pecina, beyond those provided by the



                                                                       Pecina Concurrence - 1
United States Constitution. These additional rights are the magistrate warnings required by

Article 15.17 of the Texas Code of Criminal Procedure. T EX. C ODE C RIM. P ROC. art. 15.17.

       The Texas Code of Criminal Procedure describes a magistrate’s duties, as follows:

              The magistrate shall inform in clear language the person arrested
              . . . of the accusation against him, . . . of his right to retain
              counsel, of his right to remain silent, of his right to have an
              attorney present during any interview with peace officers, . . . .
              The magistrate shall also inform the person arrested of the
              person’s right to request the appointment of counsel if the
              person cannot afford counsel.

T EX. C ODE C RIM. P ROC. art. 15.17. Consistent with this statutory requirement, the magistrate

in this case advised appellant by stating, in pertinent part,

              (2)     You have a right to hire a lawyer and have him/her
                      present prior to and during any interview and questioning
                      by peace officers or attorneys representing [the] state;

              (3)     If you cannot afford a lawyer, you have the right to
                      request the appointment of a lawyer to be present prior to
                      and during any such interview and you have the right to
                      have an attorney appointed to represent you if you cannot
                      afford an attorney. This means you may obtain your own
                      lawyer or have a lawyer appointed for you. You may
                      have reasonable time and opportunity to consult your
                      lawyer if you desire. . . .

       After informing him of his Article 15.17 rights to have an attorney present during any

interview with peace officers and to have an attorney represent him in court, the magistrate

asked appellant if he “want[ed] a court appointed attorney. And he stated he did.” Following

this response, the magistrate asked appellant, “Do you still want to talk to [the detectives]?”

He replied that he did. The magistrate testified that she believed he was asking for an

                                                                         Pecina Concurrence - 2
attorney for trial proceedings rather than for speaking to the police officers.

       As the State points out, a suspect’s request for counsel must be unambiguous and

sufficiently clear that a reasonable person in the circumstances would understand the

statement to be a request for an attorney. See Davis v. United States, 512 U.S. 452, 459

(1994). The record shows that appellant plainly asked for an attorney immediately after the

magistrate informed him of his right to an attorney for police interrogation and for courtroom

proceedings. The magistrate advised him that he had “a right to [have] . . . a lawyer . . .

present prior to and during any interview and questioning by peace officers.” After appellant

told her he wanted an attorney, the magistrate asked him if he still wanted to speak with the

officers, and he said he did. From appellant’s expressed desire to speak to the officers, the

magistrate surmised that, when appellant had earlier asked for an attorney, the request was

for court proceedings only. I conclude that it is unreasonable to construe appellant’s request

for an attorney as a request for an attorney solely for court proceedings merely because he

expressed a continuing desire to speak to the officers. The magistrate’s interpretation misses

the whole point of the warning, which is the right to have an attorney present “during any

interview with peace officers.” T EX. C ODE C RIM. P ROC. art. 15.17. I conclude that the record

indisputably shows that appellant’s request for an attorney was a request to have an attorney

present during interrogation, as well as during court proceedings.

       As the majority opinion points out, appellant’s request for an attorney was, at most,

a pre-invocation of his right to counsel, which attached at the time of the later police



                                                                         Pecina Concurrence - 3
interrogation. Because Supreme Court precedent dictates that pre-invocation of a defendant’s

Miranda rights is ineffective under the United States Constitution, I agree with the majority’s

determination that there is no federal constitutional violation here. See McNeil v. Wisconsin,

501 U.S. 171, 182 n.3 (1991).

       Although there is no federal constitutional violation under Supreme Court precedent,

the magistrate’s failure to provide an attorney for interrogation after one was requested may

violate Article 15.17 because the magistrate advised appellant of his right to have an attorney

for interrogation and he requested one, but none was provided. See T EX. C ODE C RIM. P ROC.

art. 15.17. If this were a violation of Article 15.17, a harm analysis under Texas Rule of

Appellate Procedure 44.2(b) might be appropriate. See T EX. R. A PP. P. 44.2(b). Perhaps this

would always be harmless error if the appellant was re-warned of his statutory rights at the

time he made the statement and waived an attorney upon receiving the new warnings. But

we do not reach any of those issues because the present appellate challenge concerns the

federal constitution only.

       The clear intent of Article 15.17 is to ensure that a defendant is advised of his rights

to an attorney for interrogation and courtroom proceedings. See T EX. C ODE C RIM. P ROC. art.

15.17. But the current scheme seems to have the opposite effect when the magistrate

warnings come before the police officer’s interrogation. The magistrate warnings create a

confusing situation when the magistrate informs the defendant of the right to have an

attorney during questioning but then fails to provide one, and then the police advise him of



                                                                        Pecina Concurrence - 4
that same right to an attorney that was asked for minutes earlier but not provided. A

defendant might reasonably surmise that the government does not really intend to provide

him an attorney during questioning because his first request for an attorney during

questioning was ignored.      Making matters worse, the defendant is never given any

explanation concerning the magistrate’s failure to provide an attorney pursuant to his request.

All he knows is that his request was ignored. The Legislature could easily fix this problem

by adding one sentence to the Article 15.17 admonishments: “If you desire to have an

attorney present during police interrogation, you must make that request at the time of the

police questioning.”1 This additional warning would clearly advise the defendant that the

time to make the request for an attorney for assistance with police interrogation is at the time

of the interrogation and not earlier.

       With these comments, I join the majority opinion in this case.

Filed: January 25, 2012

Publish




1
       The Code of Criminal Procedure advises magistrates to clearly explain to defendants their
       rights. See TEX . CODE CRIM . PROC. art. 15.17 (directing magistrates to inform defendants
       of their "right to retain counsel" in "clear language"). A magistrate, therefore, could add
       this additional warning even if the Legislature fails to amend the statute.

                                                                          Pecina Concurrence - 5